Citation Nr: 0906336	
Decision Date: 02/20/09    Archive Date: 02/27/09

DOCKET NO.  07-01 342	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to an increased rating for residuals of right 
acetabulum simple fracture (hip), degenerative joint disease, 
currently rated as 10 percent disabling.

2.  Entitlement to service connection for degenerative 
joint/disc disease of the lumbar spine, to include as 
secondary to service connected residuals of right acetabulum 
simple fracture (hip), degenerative joint disease.

3.  Entitlement to service connection for degenerative joint 
disease of the left hip as secondary to service connected 
residuals of right acetabulum simple fracture (hip), 
degenerative joint disease.

4.  Entitlement to service connection for degenerative joint 
disease of the left knee as secondary to service connected 
residuals of right acetabulum simple fracture (hip), 
degenerative joint disease.

5.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran served on active duty from January 1946 to May 
1947.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2005 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  A 
notice of disagreement was received in October 2005, a 
statement of the case was issued in November 2006, and a 
substantive appeal was received in December 2006.  The 
Veteran presented testimony at a Board hearing in January 
2009.  A transcript of the hearing is associated with the 
Veteran's claims folder. 

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board notes that at the Veteran's January 2009 Board 
hearing, he stated that  his claim for entitlement to service 
connection for degenerative joint disease of the lumbar spine 
was to be considered on both a direct basis, and as secondary 
to his service connected right hip disability.  The service 
treatment records surrounding the truck accident include 
numerous complaints of pain in his back and indications that 
he struck his back at the time of the accident.  The June 
2005 VA examiner only rendered an opinion regarding secondary 
service connection.  As such, the Board finds a VA 
examination is warranted. 

With respect to the secondary service connection claims for 
left hip and left knee, it does not appear that a VA medical 
opinion was obtained regarding aggravation by the service-
connected right hip disability.  The Board also notes that 
secondary service connection on the basis of aggravation is 
permitted under 38 C.F.R. § 3.310, and compensation is 
payable for that degree of aggravation of a non-service-
connected disability caused by a service-connected 
disability.  Allen v. Brown, 7 Vet.App. 439 (1995).

With respect to the Veteran's increased rating claim for his 
degenerative joint disease of the right hip, the Board notes 
that the Veteran's most recent VA examination took place more 
than three years ago (June 2005).  Moreover, the examiner 
failed to address the criteria set forth in DeLuca.  The 
Board specifically notes that, while the examiner did state 
the range of motion of the right hip, he failed to address 
whether the Veteran experienced any additional functional 
loss due weakened movement, excess fatigability, 
incoordination or flare-ups of pain.  38 C.F.R. §§ 4.40, 
4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).  If such 
findings are too speculative the examiner should so state, 
but to ignore 38 C.F.R. §§ 4.40 and 4.45, the so-called 
DeLuca factors, even in part renders the examination 
inadequate for rating purposes. 

During the pendency of this appeal, on January 30, 2008, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the case of Vazquez-Flores v. Peake, 22 
Vet.App. 37 (2008), which outlined the notice requirements 
for an increased-compensation claim under 38 U.S.C.A. 
§ 5103(a).  Since the Board is remanding this case for other 
matters, it is reasonable for the RO to give additional VCAA 
notice to comply with Vazquez.  

Finally, since the claims of entitlement to service 
connection for degenerative joint disease of the lumbar 
spine, and entitlement to an increased rating for the 
Veteran's right hip disability, are intertwined with the 
claim of entitlement to a TDIU, the Board finds that these 
claims must be developed and adjudicated prior to appellate 
consideration of the TDIU claim.  See Harris v. Derwinski, 1 
Vet. App. 180, 183 (1991) (two issues are "inextricably 
intertwined" when they are so closely tied together that a 
final Board decision on one issue cannot be rendered until 
the other issue has been considered).  

The case is hereby REMANDED for the following actions:

1.  The RO should provide proper VCAA 
notice with respect to the increased 
rating claim(s) that includes: (1) 
notification that the claimant must 
provide (or ask the Secretary to obtain), 
medical or lay evidence demonstrating a 
worsening or increase in severity of the 
disability and the effect that worsening 
has on the claimant's employment and 
daily life; (2) at least general notice 
of any specific measurement or testing 
requirements needed for an increased 
rating if the Diagnostic Code contains 
rating criteria that would not be 
satisfied by demonstrating only a general 
worsening or increase in severity of the 
disability and the effect of that 
worsening has on the claimant's 
employment and daily life; (3) 
notification that if an increase in 
disability is found, a disability rating 
will be determined by applying relevant 
Diagnostic Codes, which typically provide 
for a range in severity of a particular 
disability from 0% to as much as 100% 
(depending on the disability involved), 
based on the nature of the symptoms of 
the condition for which disability 
compensation is being sought, their 
severity and duration, and their impact 
upon employment and daily life; and (4) 
notification of the types of medical and 
lay evidence that the claimant may submit 
(or ask the Secretary to obtain) that are 
relevant to establishing entitlement to 
increased compensation-e.g., competent 
lay statements describing symptoms, 
medical and hospitalization records, 
medical statements, employer statements, 
job application rejections, and any other 
evidence showing an increase in the 
disability or exceptional circumstances 
relating to the disability, as outlined 
by the Court in Vazquez-Flores v. Peake, 
22 Vet. App. 37 (2008).

2.  The Veteran should be afforded a VA 
orthopedic examination for his right hip, 
lumbar spine, left hip, and left knee.  
The claims file must be made available to 
the examiner for review in connection 
with the examination.  

With regard to the lumbar spine, left 
hip, and left knee, following a review of 
the relevant medical evidence in the 
claims file, to include the service 
treatment records and post-service 
treatment records; the medical history 
obtained from the Veteran; the clinical 
evaluation; and any tests that are deemed 
necessary, the examiner should opine 
whether it is at least as likely as not 
(a 50 percent or greater probability) 
that:

        (a)  any current lumbar spine 
disability, left hip disability, or left 
knee disability is causally related to 
any incident of service, to include a 
truck accident during service; 
        
        (b) any current lumbar spine 
disability, left hip disability, or left 
knee disability was caused by his 
service-connected residuals of right 
acetabulum simple fracture (hip), 
degenerative joint disease; 
        
        (c) any current lumbar spine 
disability, left hip disability, or left 
knee disability was aggravated by his 
service-connected residuals of right 
acetabulum simple fracture (hip), 
degenerative joint disease.

With regard to examination of the already 
service-connected right hip disability, 
the examiner should report range of 
motion testing and the examiner should 
report (in degrees) the point in range of 
motion testing where motion is limited by 
pain.  If possible, the examiner should 
also offer an opinion as to the degree of 
additional functional loss (if any) due 
to weakness, fatigue, and incoordination.  

3.  The RO should then review the claims 
file and readjudicate the issues on 
appeal.  The Veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  The case should then be 
returned to the Board for appellate 
review.

 (Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


